DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: B1 in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In Claim 1, “the container” mentioned in line 15, is unclear as to whether this is the first container or another container of the plurality of containers.
Claim 1 recites the limitation "the container" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-19 are rejected to as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 3, 6, 9, 12, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dollansky (WO 2009067089) (cited in IDS dated 05/06/2020) in view of Janet et al. (US 2016/0238737).
Regarding Claim 1, Dollansky teaches an apparatus for rearing animals, the apparatus comprising a plurality of containers (multiple containers 1100) for holding animals, wherein each container is adapted figured to accommodate controlled conditions which are isolated from the conditions in the other containers (“The cage is designed so that the insects to be breed inside cannot escape… The cage is held under environment conditions” Page 4 Paragraph 4), a measuring device (temperature sensor 1150) configured to perform a measurement on a first container of the plurality of containers, or an animal held within the first container and an actuator (Connections with controller 260: “The system controller 260 instructs then via the connection 1111 the valve 1109 to open.” Page 32 Paragraph 4; “The adjustable heat source 1151 is connected via a connection 1153 with the system controller 260.” Page 30 Paragraph 3; “The food source 1140 is connected via connection 1138 with the system controller 260.” Page 30 Paragraph 3) configured to perform an action on the first container or the animal in the first container wherein the measurement is of a temperature in the first container (temperature sensor 1150), a humidity in the first container, a food quantity within the first container, a characteristic of the animal, a health condition of the animal, or a sex of the animal in the first container wherein the action includes moving the animal, providing the animal with food, adjusting the temperature in the container (“The system controller 260 will then via the connection 1153 instruct the heat source 1151 to adjust so that the temperature inside the container 1100 stays within a predefined range.” Page 32 Paragraph 1), adjusting the humidity 
Dollansky fails to teach the volume of each container is no greater than 0.001 m^3
However, Janet teaches the volume of each container is no greater than 0.001 m^3 (“the outer dimensions of the insect monitoring system 100 may be about 75 millimeters by 45 millimeters by 20 millimeters,” Paragraph [0075]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Dollansky with the 0.001 m^3 volume of Janet, in order to limit the number of insects per container for safe rearing of the animal.
Regarding Claim 2, Dollansky and Janet teach the apparatus of claim 1. Dollansky further teaches the apparatus, further comprising a monitoring device (liquid level sensor 1170) configured to monitor a status, wherein the status is of the apparatus (liquid level), an animal associated with the apparatus or a process associated with the apparatus.
Regarding Claim 3, Dollansky and Janet teach the apparatus of claim 2. Dollansky further teaches the apparatus, wherein the measuring device or the monitoring device (liquid level sensor 1170) is arranged to communicate with the actuator so that an action performed by the actuator is made in response to the measurement obtained by the measuring device or the status 
Regarding Claim 6, Dollansky and Janet teach the apparatus of claim 2. 
Dollansky fails to teach the apparatus wherein the action comprises removing an-the animal from the first container and depositing the animal in one of a first location and a second location, wherein the actuator is arranged to deposit the animal in the first or second location depending on a-the measurement made by the measuring device or the status monitored by the monitoring device.
However, the embodiment in Fig. 19 of Dollansky teaches the apparatus, wherein the action comprises removing the animal from the first container and depositing the animal in one of a first location and a second location, wherein the actuator is arranged to deposit the animal in the first or second location depending on the measurement made by the measuring device or the status monitored by the monitoring device (“The optical sensor 1921 records the optical response of the insect and sends it via the connection 1933 to the system controller 1920. The system controller 1920 is informed about the expected or real sex of the individual insect.” Page 47 Paragraph 2; “When the sex of the insect is seen to be female, the system controller 1920 instructs via the connection 1934 the container 1922 to pick up the insect in the given depression 1903 which is currently in the focus-area of the optical sensor 1921 when it moves across the container 1922” Page 47 Paragraph 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator in Fig. 11 of Dollansky with the ability to move the animal from the container as taught by the embodiment in Fig. 19 of 
Regarding Claim 9, Dollansky and Janet teach the apparatus of claim 1. Dollansky further teaches the apparatus, wherein the actuator is configured to perform a manipulation of the first container, the plurality of containers, or an animal removed from the first container, prior to the measurement device taking the measurement (“The heat source 1151 is designed so that it can heat and cool the liquid contained in the container 1100 when needed.” Page 32 Paragraph 1).
Regarding Claim 12, Dollansky and Janet teach the apparatus of claim 1. Dollansky further teaches the apparatus, further comprising a data processing module (controller 260) configured to communicate with the measurement device (“The temperature sensor 1150 is connected via a connection 1152 with the system controller 260” Page 30 Paragraph 3).
Regarding Claim 17, Dollansky and Janet teach the apparatus of claim 1. Dollansky further teaches the apparatus, wherein the height of each container is greater than length of each container (Figure 11).
Dollansky and Janet teach fail to teach wherein the height of each container is greater than both the length and the width of each container.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the height of the container greater than the width and length, as vertical containers allow for efficient growth of animals that tend to rest vertically, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 18, Dollansky and Janet teach the apparatus of claim 1. Dollansky further teaches the apparatus, wherein the actuator is arranged to provide an animal or animals with a specific amount of a nutrient (“The system controller 260 instructs via the connection 1138 the 
Regarding Claim 19, Dollansky and Janet teach the apparatus of claim 1. Dollansky further teaches the apparatus, further comprising a computer memory configured to record measurements taken by the measuring device or actions of the actuator (The system controller has a feeding schedule, pupae supply schedule, egg collection schedule, larvae breeding schedule, and schedule for separating larvae for breeding stored in its memory; Page 6.)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dollansky (WO 2009067089) in view of Lhamon (US 9534958).
Regarding Claim 20, Dollansky teaches a method for rearing a plurality of animals, the method comprising: i) providing animals in a plurality of containers (multiple containers 1100) wherein an animal is accommodated in each of the plurality of containers, and wherein each container accommodates conditions which are isolated from conditions in the other containers (“The cage is designed so that the insects to be breed inside cannot escape… The cage is held under environment conditions” Page 4 Paragraph 4), ii) performing a measurement on a first container of the plurality of containers, or an animal held within the first container (temperature sensor 1150), wherein the measurement is of a temperature in the first container (temperature sensor), a humidity in the first container, a food quantity in the first container, a characteristic of the animal, a health condition of the animal or a sex of the animal; iii) performing an action on the first container or the animal in the first container (“Connections with controller 260: “The system controller 260 instructs then via the connection 1111 the valve 1109 to open.” Page 32 Paragraph 4; “The adjustable heat source 1151 is connected via a connection 1153 with the system controller 260.” Page 30 Paragraph 3; “The food source 1140 is connected via connection 1138 with the system controller 260.” Page 30 Paragraph 3) in response to the 
Dollansky fails to teach iv) repeating step ii) but in relation to a second container or on an animal in a second container and subsequently repeating step iii) in response to the measurement taken in connection with the second container or on the animal in the second container.
However, Lhamon teaches iv) repeating step ii) but in relation to a second container or on an animal in a second container and subsequently repeating step iii) in response to the measurement taken in connection with the second container or on the animal in the second container (“The controller 202 may allow management of data from multiple IR sensor arrays 104A, such as during a high throughput experiment wherein at least ten respective infrared sensor arrays monitor respective animals in respective cages.” Col 12 lines 9-13).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dollansky with the multiple containers as taught by Lhamon, in order to perform measurements of animals in different environments to create a more efficient growth rate. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have multiple containers within the apparatus, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. .
Claims 7, 8, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dollansky in view of Janet as applied to claim 1 above, and further in view of Claridge-Chang (US 2012/0189549)
Regarding Claim 7, Dollansky and Janet teach the apparatus of claim 1. 
Dollansky fails to teach the apparatus, wherein the actuator comprises a pipette configured to remove the animal from the first container.
However, the embodiment in Fig. 19 of Dollansky teaches the apparatus wherein the actuator is configured to remove the animal from the first container. (“The optical sensor 1921 records the optical response of the insect and sends it via the connection 1933 to the system controller 1920. The system controller 1920 is informed about the expected or real sex of the individual insect.” Page 47 Paragraph 2; “When the sex of the insect is seen to be female, the system controller 1920 instructs via the connection 1934 the container 1922 to pick up the insect in the given depression 1903 which is currently in the focus-area of the optical sensor 1921 when it moves across the container 1922” Page 47 Paragraph 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator in Fig. 11 of Dollansky with the ability to move the animal from the container as taught by the embodiment in Fig. 19 of Dollansky, in order to group together animals of the same sex, to prevent uncontrolled breeding.
Additionally, Claridge-Chang teaches the apparatus in claim 1, wherein the actuator comprises a pipette (“independently movable fly pipets (20)” Paragraph [0087]) configured to remove the animal from the first container.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator of Dollansky to include the pipette of Claridge-Chang, in order to easily remove and/or move the animal without causing damage to the wings. 
Regarding Claim 8, Dollansky and Janet teach the apparatus of claim 1. Dollansky further teaches the measuring device comprises a camera, wherein the pipette and camera are arranged so that the animal is photographed when the animal is removed from the first container (“The system controller 260 can have the images of several potential targets stored to compare them with the images delivered by the optical sensor” Page 61 Paragraph 4)
Dollansky fails to teach the apparatus wherein the actuator comprises a pipette configured to remove the animal from the first container.
However, the embodiment in Fig. 19 of Dollansky teaches the apparatus wherein the actuator is configured to remove the animal from the first container. (“The optical sensor 1921 records the optical response of the insect and sends it via the connection 1933 to the system controller 1920. The system controller 1920 is informed about the expected or real sex of the individual insect.” Page 47 Paragraph 2; “When the sex of the insect is seen to be female, the system controller 1920 instructs via the connection 1934 the container 1922 to pick up the insect in the given depression 1903 which is currently in the focus-area of the optical sensor 1921 when it moves across the container 1922” Page 47 Paragraph 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator in Fig. 11 of Dollansky with the ability to move the animal from the container as taught by the embodiment in Fig. 19 of Dollansky, in order to group together animals of the same sex, to prevent uncontrolled breeding.
Additionally, Claridge-Chang teaches the apparatus wherein the actuator comprises a pipette configured to remove the animal from the first container (“independently movable fly pipets (20)” Paragraph [0087]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator of Dollansky to include the pipette of Claridge-Chang, in order to easily remove and/or move the animal without causing damage to the wings. 
Regarding Claim 11, Dollansky and Janet teach the apparatus of claim 1. 
Dollansky fails to teach the apparatus, wherein the actuator comprises a robotic arm.
However, the embodiment in Fig. 19 of Dollansky teaches the apparatus wherein the actuator is configured to move the animal. (“The optical sensor 1921 records the optical response of the insect and sends it via the connection 1933 to the system controller 1920. The system controller 1920 is informed about the expected or real sex of the individual insect.” Page 47 Paragraph 2; “When the sex of the insect is seen to be female, the system controller 1920 instructs via the connection 1934 the container 1922 to pick up the insect in the given depression 1903 which is currently in the focus-area of the optical sensor 1921 when it moves across the container 1922” Page 47 Paragraph 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator in Fig. 11 of Dollansky with the ability to move the animal from the container as taught by the embodiment in Fig. 19 of Dollansky, in order to group together animals of the similar characteristics to rear the animals in the properly controlled environment.
Additionally, Claridge-Chang teaches the apparatus, wherein the actuator comprises a robotic arm (“the anesthesia platform is placed under the fly pipetting robot, which includes an array of independently movable fly pipets (20) and a vertical robotic arm (11)” Paragraph [0087]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator of Dollansky to include a robotic arm as taught by Claridge-Chang, in order to allow the actuator to perform multiple different actions on the containers.
Regarding Claim 16, Dollansky and Janet teach the apparatus of claim 1. 
Dollansky fails to teach the apparatus, wherein the action comprises providing the animal with nutrients or other treatment by an injection.
However, Claridge-Chang teaches the apparatus, wherein the action comprises providing the animal with nutrients or other treatment by an injection (“the animals are brought into contact with the test agents such that the compounds are internalized” “compounds able to traverse the external surface or through the external surface via injection” Paragraph [0070]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the action of Dollansky, with the injection of treatments of Claridge-Chang, in order to ensure the correct animal is getting the exact treatment needed, without affecting other animals in the same container.
Claims 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dollansky in view of Janet as applied to claim 1 above, and further in view of Lhamon (US 9534958).
Regarding Claim 10, Dollansky and Janet teach the apparatus of claim 1. 
Dollansky fails to teach the apparatus wherein the measurement is made on the plurality of containers or the environment of the plurality of containers.
However, Lhamon teaches the apparatus, wherein the measurement is made on the plurality of containers or the environment of the plurality of containers (“The controller 202 may allow management of data from multiple IR sensor arrays 104A, such as during a high throughput experiment wherein at least ten respective infrared sensor arrays monitor respective animals in respective cages.” Col 12 lines 9-13).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Dollansky, to include a plurality of containers as taught by Lhamon, in order to perform measurements of animals in different environments to create a more efficient growth rate. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have multiple containers within the apparatus, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation would be to separate animals with different characteristics to put them in separate controlled environments.
Regarding Claim 14, Dollansky and Janet teach the apparatus of claim 1. 
Dollansky fails to teach the apparatus, further comprising a timing device configured to communicate with the measuring device and enable measurements to be taken at specified time intervals.
However, Lhamon teaches the apparatus, further comprising a timing device configured to communicate with the measuring device and enable measurements to be taken at specified time intervals (“setting parameter for experiment automation, such as to capture a frame at a specified interval wherein the selection may comprise a time interval.” Col 13 line 59-61).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Dollansky with the timing 
Regarding Claim 15, Dollansky and Janet teach the apparatus of claim 1. 
Dollansky fails to teach the apparatus wherein the measuring device or the actuator are configured to, respectively, measure or perform an action on multiple containers simultaneously.
However, Lhamon teaches the apparatus, wherein the measuring device or the actuator are configured to, respectively, measure or perform an action on multiple containers simultaneously (“The controller 202 may allow management of data from multiple IR sensor arrays 104A, such as during a high throughput experiment wherein at least ten respective infrared sensor arrays monitor respective animals in respective cages.” Col 12 lines 9-13).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the measurements of Dollansky, to be taken simultaneously on a plurality of containers as taught by Lhamon, in order to perform measurements of animals in different environments to compare the different animals’ health and wellbeing under different conditions.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dollansky in view of Janet as applied to claim 1 above, and further in view of Knurr et al. (US 20130263794).
Regarding Claim 13, Dollansky and Janet teach the apparatus of claim 1. 
Dollansky fails to teach the apparatus, wherein the plurality of containers are arranged in an array on a tray.
However, Knurr teaches the apparatus, wherein the plurality of containers are arranged in an array on a tray (“the rack 34 includes a self contained device comprising a number of vertically 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the containers of Dollansky with the shelves of Knurr, so that the user can have easy visible access to each container and quickly compare observations amongst the animals. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Navawongse et al. (US 2015/0223433), Loyd (US 2015/0334986), and Brocca (US 8499719) are considered relevant prior art, as they pertain to animal containment devices with automated control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619